 



Exhibit 10.2

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of April __, 2019 (this “Agreement”), by and between
PAVmed Inc., a Delaware corporation with offices located at One Grand Central
Place, Suite 4600, New York, NY 10165 (the “Company”) and the person listed on
the signature page hereto (the “Stockholder”).

 

WHEREAS, the Company and certain investors (each, an “Investor”, and
collectively, the “Investors”) entered into a Securities Purchase Agreement,
dated as of December 27, 2018 (the “Securities Purchase Agreement”), pursuant to
which, among other things, the Company issued and sold to the Investors, and the
Investors purchased, senior secured convertible notes of the Company (the
“Notes”), which will be convertible into shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”, as converted, the “Note
Conversion Shares”), in accordance with the terms of the Notes;

 

WHEREAS, the Company and the Stockholder have entered into a subscription
agreement (the “Subscription Agreement”) pursuant to which the Company has
agreed to issue and sell, and the Stockholder has agreed to purchase, shares of
Common Stock (the “Subscription Shares”); and

 

WHEREAS, as a condition to the willingness of the Investors to consent under the
Securities Purchase Agreement to the issuance and sale of Common Stock pursuant
to the Subscription Agreement, the Investors have required that the Stockholder
enter into this Agreement with respect to all the Subscription Shares and all
other shares of Common Stock now owned and which may hereafter be acquired by
the Stockholder and any other securities of the Company (together with the
Subscription Shares, the “Stockholder Securities”), if any, which Stockholder is
currently entitled to vote, or after the date hereof becomes entitled to vote,
at any meeting of the stockholders of the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

ARTICLE I

 

VOTING AGREEMENT OF THE STOCKHOLDER

 

SECTION 1.01. Voting Agreement. Subject to the last sentence of this Section
1.01, the Stockholder hereby agrees that at any meeting of the stockholders of
the Company, however called, and in any action by written consent of the
Company’s stockholders, the Stockholder shall vote the Stockholder Securities,
which Stockholder is currently entitled to vote, or after the date hereof
becomes entitled to vote, at any meeting of the stockholders of the Company: (a)
in favor of the Stockholder Approval (as defined in the Securities Purchase
Agreement) and the Stockholder Resolutions (as defined in the Securities
Purchase Agreement), in each case, as described in Section 4(gg) of the
Securities Purchase Agreement; and (b) against any proposal or any other
corporate action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Transaction Documents (as defined in the Securities Purchase
Agreement) or which could result in any of the conditions to the Company’s
obligations under the Transaction Documents not being fulfilled. The Stockholder
acknowledges review of a copy of the Securities Purchase Agreement and the other
Transaction Documents as filed with the Securities and Exchange Commission. The
obligations of the Stockholder under this Section 1.01 shall terminate
immediately following the occurrence of the Stockholder Approval.

 

   

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

The Stockholder hereby represents and warrants to the Company and each of the
Investors as follows:

 

SECTION 2.01. Authority Relative to this Agreement. The Stockholder has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Stockholder
and constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms, except (a) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights and (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought.

 

SECTION 2.02. No Conflict. (a) The execution and delivery of this Agreement by
the Stockholder does not, and the performance of this Agreement by the
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to the Stockholder or by which the Stockholder Securities owned by the
Stockholder are bound or affected or (ii) result in any breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien or
encumbrance on any of the Stockholder Securities owned by the Stockholder
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which the
Stockholder is a party or by which the Stockholder or the Stockholder Securities
owned by the Stockholder is bound.

 

(b) The execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by the Stockholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by the Stockholder.

 

SECTION 2.03. Title to the Stock. As of the date hereof, prior to the closing
the transactions contemplated by the Subscription Agreement, the Stockholder is
the owner of the number of shares of Common Stock set forth on the signature
page hereto, entitled to vote, without restriction, on all matters brought
before holders of capital stock of the Company, which shares of Common Stock
represent on the date hereof approximately the percentage of the outstanding
stock and approximately the percentage of the voting power of the Company set
forth on the signature page hereto. Such shares of Common Stock are all the
securities of the Company owned, either of record or beneficially, by the
Stockholder, as of the date hereof. Such Common Stock is owned free and clear of
all Encumbrances (as defined below). The Stockholder has not appointed or
granted any proxy, which appointment or grant is still effective, with respect
to the Stockholder Securities. “Encumbrance” means any security interest, lien,
claim, pledge, option, right of first refusal, agreement, limitation on the
Stockholder’s voting rights, charge or other encumbrance of any nature
whatsoever.

 

 -2- 

 

 

ARTICLE III

 

[Intentionally omitted.]

 

ARTICLE IV

 

MISCELLANEOUS

 

SECTION 4.01. Further Assurances. The Stockholder shall execute and deliver such
further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.

 

SECTION 4.02. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that any Investor (without
being joined by any other Investor) shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity. Any
Investor shall be entitled to its reasonable attorneys’ fees in any action
brought to enforce this Agreement in which it is the prevailing party.

 

SECTION 4.03. Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Stockholder (other than the Securities Purchase
Agreement and the other Transaction Documents) with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, among the Company and the Stockholder with respect to the
subject matter hereof.

 

SECTION 4.04. Amendment. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.

 

SECTION 4.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

 

 -3- 

 

 

SECTION 4.06. Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the Borough of Manhattan in the City of New York, New York, for the adjudication
of any dispute hereunder or in connection herewith or under any of the other
Transaction Documents or with any transaction contemplated hereby or thereby,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. The parties consent to the jurisdiction and venue of the foregoing
courts and consent that any process or notice of motion or other application to
any of said courts or a judge thereof may be served inside or outside the State
of New York or the Southern District of New York by registered mail, return
receipt requested, directed to the party being served at its address set forth
on the signature ages to this Agreement (and service so made shall be deemed
complete three (3) days after the same has been posted as aforesaid) or by
personal service or in such other manner as may be permissible under the rules
of said courts. Each of the Company and the Stockholder irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action, or proceeding brought
in such a court and any claim that suit, action, or proceeding has been brought
in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

SECTION 4.07. Termination. This Agreement shall automatically terminate
immediately following the occurrence of the Shareholder Approval.

 

[The remainder of the page is intentionally left blank]

 

 

 -4- 

 

 

IN WITNESS WHEREOF, the Stockholder and the Company have duly executed this
Voting Agreement as of the date first written above.

 

  THE COMPANY:       PAVMED INC.         By:                     Name:    
Title:           Address: One Grand Central Place     Suite 4600     New York,
New York 10165         STOCKHOLDER:         By:     Name:           Address:    
  Shares of Common Stock: _______________       Percentage of Common Stock:
_______________

 

 

 

 

 

 

